Name: 2000/478/EC: Council Decision of 20 July 2000 appointing a German alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: parliament;  personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2000-07-27

 Avis juridique important|32000D04782000/478/EC: Council Decision of 20 July 2000 appointing a German alternate member of the Committee of the Regions Official Journal L 189 , 27/07/2000 P. 0021 - 0021Council Decisionof 20 July 2000appointing a German alternate member of the Committee of the Regions(2000/478/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Franz MÃ ¶ller, alternate member, notified to the Council on 6 July 2000;Having regard to the proposal from the German Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Hans-JÃ ¶rg Duppre is hereby appointed an alternate member of the Committee of the Regions in place of Mr Franz MÃ ¶ller for the remainder of his term of office, which runs until 25 January 2002.Done at Brussels, 20 July 2000.For the CouncilThe PresidentF. Parly(1) OJ L 28, 4.2.1998, p. 19.